Exhibit 10.D


BB&T CORPORATION
2004 STOCK INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT

Name of Participant:____________________________________
Grant Date :__________________________________________
Number of Shares Subject to Award:_______________________
Date Vesting Begins:____________________________________

          THIS AGREEMENT (the “Agreement”), made effective as of the ___ day of
________, 20__ (the “Grant Date”), between BB&T CORPORATION, a North Carolina
corporation (“BB&T”), and «First_Name» «Middle» «Last_Name» «Name_Suffix», an
Employee of BB&T or an Affiliate (the “Participant”);


R E C I T A L S :

          BB&T desires to carry out the purposes of the BB&T Corporation 2004
Stock Incentive Plan, as it may be amended and/or restated (the “Plan”), by
affording the Participant an opportunity to acquire shares of BB&T Common Stock,
$5.00 par value per share (the “Common Stock”), as hereinafter provided.

          In consideration of the foregoing, of the mutual promises set forth
below and of other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

           1.      Incorporation of Plan. The rights and duties of BB&T and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference. In the event of any conflict between the provisions in the
Agreement and those of the Plan, the provisions of the Plan shall govern. Unless
otherwise provided herein, capitalized terms in this Agreement shall have the
same definitions as set forth in the Plan.

           2.      Grant of Restricted Stock Unit. Subject to the terms of this
Agreement and the Plan, BB&T hereby grants the Participant a Restricted Stock
Unit (the “Award”) for «Number_of_Shares_» («Number of Shares») whole shares of
Common Stock (the “Shares”). The “Restriction Period” is the period beginning on
the Grant Date and ending on such date or dates and satisfaction of such
conditions as described in Section 3 and Section 4 herein. For the purposes
herein, the Shares subject to the Award are units that will be reflected in a
book account maintained by BB&T and that will be settled in whole shares of
Common Stock, if and to the extent permitted pursuant to this Agreement and the
Plan. Prior to distribution of the Shares upon vesting of the Award, the Award
shall represent an unsecured obligation of BB&T, payable (if at all) only from
BB&T’s general assets.

           3.      Vesting of Award. Subject to the terms of the Plan and the
Agreement (including but not limited to the provisions of Section 4 and Section
5 herein), the Award shall be deemed 100% vested and earned on the fifth
anniversary of the Grant Date. The Administrator has sole authority to determine
whether and to what degree the Award has vested and is payable and to interpret
the terms and conditions of this Agreement and the Plan.

1

--------------------------------------------------------------------------------


           4.      Termination of Employment; Forfeiture of Award; Effect of
Change of Control and Retirement Eligibility.

(a)

Except as may be otherwise provided in the Plan, Section 4(b) or Section 4(c) of
the Agreement, in the event that the employment of the Participant with BB&T or
an Affiliate terminates for any reason and the Award has not vested pursuant to
Section 3, then the Award, to the extent not vested as of the Participant’s
Termination Date, shall be forfeited immediately upon such termination, and the
Participant shall have no further rights with respect to the Award or the Shares
underlying the Award. The Administrator (or its designee, to the extent
permitted under the Plan) shall have sole discretion to determine if a
Participant’s rights have terminated pursuant to the Plan and this Agreement,
including but not limited to the authority to determine the basis for the
Participant’s termination of employment. The Participant expressly acknowledges
and agrees that, except as otherwise provided herein, the termination of his or
her employment shall result in forfeiture of the Award and the underlying Shares
to the extent the Award has not vested as of his or her Termination Date.


(b)

Notwithstanding the provisions of Section 3 and Section 4(a) (and except as may
be otherwise provided in Section 4(c)), the following provisions shall apply:


(i) Involuntary Termination Without Cause. In the event that the Participant’s
employment with BB&T or an Affiliate is involuntarily terminated for reasons
other than Cause (as defined herein), the Award shall become fully vested as of
the Participant’s Termination Date without regard to the vesting schedule set
forth in Section 3 herein. For purposes of this Agreement, a termination shall
be for “Cause” if the termination is on account of the Participant’s (a)
dishonesty, theft or embezzlement; (b) refusal or failure to perform his
assigned duties for BB&T or an Affiliate in a satisfactory manner; or (c)
engaging in any conduct that could be materially damaging to BB&T or its
Affiliates without a reasonable good faith belief that such conduct was in the
best interest of BB&T or any of its Affiliates. The determination of whether
termination is for Cause shall be made by the Administrator (or its designee, to
the extent permitted under the Plan), and its determination shall be final and
conclusive.




(ii) Death. In the event that the Participant remains in the continuous employ
of BB&T or an Affiliate from the Grant Date until his or her death, the Award
shall become fully vested as of the date of death without regard to the vesting
schedule set forth in Section 3 herein.




(iii) Disability. In the event that the Participant remains in the continuous
employ of BB&T or an Affiliate from the Grant Date until the date of his or her
Disability (as determined by the Administrator or its designee in accordance
with the Plan and, if applicable, Code Section 409A, related regulations and
other guidance), the Award shall become fully vested as of his or her
Termination Date on account of Disability without regard to the vesting schedule
set forth in Section 3 herein.




(iv) Change of Control.




(A)  

In the event that there is “Change of Control,” as defined in Section
4(b)(v)(B), of BB&T subsequent to the date hereof, the Award shall (subject to
Section 4(b)(v)(C) herein) become fully vested as of the effective date of such
event without regard to the vesting schedule set forth in Section 3 herein.


2

--------------------------------------------------------------------------------


(B)  

For purposes of this Section 4(b)(v), a “Change of Control” will be deemed to
have occurred on the earliest of the following dates: (i) the date any person or
group of persons (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), together with its
affiliates, excluding employee benefit plans of BB&T and its Affiliates, is or
becomes, directly or indirectly, the “beneficial owner” (as defined in Rule
13d-3 promulgated under the Exchange Act) of securities of BB&T representing
twenty percent (20%) or more of the combined voting power of BB&T’s then
outstanding securities; or (ii) the date when, as a result of a tender offer or
exchange offer for the purchase of securities of BB&T (other than such an offer
by BB&T for its own securities), or as a result of a proxy contest, merger,
consolidation or sale of assets, or as a result of any combination of the
foregoing, individuals who at the beginning of any consecutive two-year period
during the Restriction Period of the Award constituted BB&T’s Board of
Directors, plus new directors whose election or nomination for election of
BB&T’s shareholders is approved by a vote of at least two-thirds of the
directors still in office who were directors at the beginning of such two-year
period (collectively, the “Continuing Directors”), cease for any reason during
such two-year period to constitute at least two-thirds of the members of such
Board of Directors; or (iii) the date the shareholders of BB&T approve a merger
or consolidation of BB&T with any other corporation or entity regardless of
which entity is the survivor other than a merger or consolidation which would
result in the voting securities of BB&T or such surviving entity outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or being converted into voting securities of the surviving entity)
at least sixty percent (60%) of the combined voting power of the voting
securities of BB&T or such surviving entity outstanding immediately after such
merger, consolidation or reorganization (provided, however, that if consummation
of such merger, consolidation or reorganization is subject to the approval of
federal, state or other regulatory authorities, then, unless the Administrator
determines otherwise, a “Change of Control” shall not be deemed to occur until
the later of the date of shareholder approval of such merger or other event or
the date of final regulatory approval of such merger or other event); or (iv)
the date the shareholders of BB&T approve a plan of complete liquidation or
winding-up of BB&T or an agreement for the sale or disposition by BB&T of all or
substantially all of BB&T’s assets; or (v) any event occurs that the Board of
Directors determines should constitute a change of control.


3

--------------------------------------------------------------------------------


(C)  

Notwithstanding Section 4(b)(v)(A) and Section 4(b)(v)(B) herein, the term
“Change of Control” shall not include any event which the Board of Directors of
BB&T (or, if the event described in Section 4(b)(v)(B)(ii) above has occurred, a
majority of the Continuing Directors), prior to the occurrence of such event,
specifically determines, for the purpose of the Plan and/or this Agreement, is a
“merger of equals” (regardless of the form of the transaction), unless such
determination is revoked within one year after the occurrence of the event that
otherwise would constitute a Change of Control by a majority of the directors of
BB&T if BB&T is a surviving corporation, or by a majority of the directors of
the surviving corporation if BB&T is not the surviving corporation, who in
either case were Continuing Directors immediately prior to the effective time of
such event or were elected or nominated for election as directors of the
surviving corporation by a vote of at least two-thirds of the directors who were
Continuing Directors immediately prior to such effective time. Any determination
concerning whether a transaction is a “merger of equals” shall be solely within
the discretion of the Board of Directors of BB&T or a majority of the Continuing
Directors, as the case may be. In the event that the Board of Directors or the
Continuing Directors, as the case may be, determine that a transaction does
constitute a merger of equals, then, notwithstanding the provisions of Section
4(b)(v)(A) and Section 4(b)(v)(B) herein, the vesting of the Award will not be
accelerated due to the merger of equals, but the Award shall instead continue to
vest, if at all, in accordance with the provisions of Section 3 and Section 4
herein.


(c)

Exception for Retirement-Eligible Participants. Notwithstanding the provisions
of Section 3, Section 4(a) and Section 4(b) herein, in the event that the
Participant is or becomes eligible for Retirement (as defined in accordance with
the Plan and determined by the Administrator or its designee), then his Award
shall become vested as of the date the Participant becomes eligible for
Retirement. However, notwithstanding the foregoing, the Participant shall not be
entitled to distribution of the Shares subject to the Award (in whole or in
part) until the earlier of (i) the fifth anniversary of the Grant Date; (ii) the
disability (as defined under Code Section 409A, related regulations and other
guidance) of the Participant; (iii) a change in the ownership or effective
control of BB&T, or in the ownership of a substantial portion of the assets of
BB&T (as defined under Code Section 409A, related regulations or other
guidance); (iv) the death of the Participant; or (v) the Participant’s
separation from service for any reason other than Cause. Further,
notwithstanding the foregoing, if the Participant is or becomes eligible for
Retirement and he is terminated for Cause prior to distribution of the Shares
subject to the Award, then (notwithstanding the vesting of the Award), his Award
shall be forfeited in its entirety as of his Termination Date and the
Participant shall have no further rights with respect to the Award or Shares
subject to the Award.


           5.      Settlement of Award and Distribution of Shares.

(a)

The Award shall be payable in whole shares of Common Stock. Fractional shares
shall not be issuable hereunder, and unless the Administrator determines
otherwise, any such fractional Share shall be disregarded.


4

--------------------------------------------------------------------------------


(b)

Shares of Common Stock (other than distributions pursuant to Section 4(c)
herein) subject to the Award shall, upon vesting of the Award, be issued and
distributed to the Participant (or his beneficiary) no later than the later of
(a) the 15th day of the third month following the Participant’s first taxable
year in which the amount is no longer subject to a substantial risk of
forfeiture, or (b) the 15th day of the third month following the end of BB&T’s
first taxable year in which the amount is no longer subject to a substantial
risk of forfeiture, or otherwise in accordance with Code Section 409A, related
regulations and other guidance. Shares distributable pursuant to Section 4(c)
herein shall be distributable on the earliest to occur of the dates or events
specified in Section 4(c)(i)-(v) and otherwise in accordance with Code Section
409A, related regulations and other guidance. Notwithstanding the foregoing, if
distribution of the Shares is made pursuant to Section 4(c), and the Participant
is or may be a “specified employee” (as defined in Code Section 409A, related
regulations or other guidance), a distribution due to separation from service
may not be made before the date that is six months after the date of separation
from service, or, if earlier, the date of death of the Participant (with all
such payments that otherwise would have been made during such six-month period
to be made during the seventh month following separation from service), in each
case except as may be otherwise permitted under Code Section 409A, related
regulations or other guidance.


           6.      No Right to Continued Employment or Service. Neither the
Plan, the grant of the Award, nor any other action related to the Plan shall
confer upon the Participant any right to continue in the employment or service
of BB&T or an Affiliate or affect in any way with the right of BB&T or an
Affiliate to terminate the Participant’s employment or service at any time.
Except as otherwise expressly provided in the Plan or this Agreement or as
determined by the Administrator, all rights of the Participant with respect to
the Award shall terminate upon termination of the employment or service of the
Participant with BB&T or an Affiliate. The grant of the Award does not create
any obligation on the part of BB&T or an Affiliate to grant any further awards.
So long as the Participant shall continue to be an Employee of BB&T or an
Affiliate, the Award shall not be affected by any change in the duties or
position of the Participant.

           7.      Nontransferability of Award and Shares. The Award shall not
be transferable (including by sale, assignment, pledge or hypothecation) other
than by will or the laws of intestate succession. The designation of a
beneficiary in accordance with Plan procedures does not constitute a transfer.
The Participant shall not sell, transfer, assign, pledge or otherwise encumber
the Shares subject to the Award until the Restriction Period has expired and all
conditions to vesting and distribution have been met.

           8.      Superseding Agreement; Binding Effect. This Agreement
supersedes any statements, representations or agreements of BB&T with respect to
the grant of the Award or any related rights, and the Participant hereby waives
any rights or claims related to any such statements, representations or
agreements. This Agreement does not supersede or amend any existing
confidentiality agreement, nonsolicitation agreement, noncompetition agreement,
employment agreement or any other similar agreement between the Participant and
BB&T, including, but not limited to, any restrictive covenants contained in such
agreements.

           9.      Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of North Carolina, without
regard to the principles of conflicts of law, and in accordance with applicable
United States federal laws.

           10.      Amendment and Termination; Waiver. Subject to the terms of
the Plan, this Agreement may be amended or terminated only by the written
agreement of the parties hereto. The waiver by BB&T of a breach of any provision
of the Agreement by the Participant shall not operate or be construed as a
waiver of any subsequent breach by the Participant. Notwithstanding the
foregoing, the Administrator shall have unilateral authority to amend the Plan
and this Agreement (without Participant consent) to the extent necessary to
comply with applicable law or changes to applicable law (including but in no way
limited to Code Section 409A and related regulations or other guidance and
federal securities laws), and the Participant hereby consents to any such
amendments to the Plan and this Agreement.

5

--------------------------------------------------------------------------------


           11.      Certificates for Shares; Rights as Shareholder. The
Participant and his or her legal representatives, legatees or distributees shall
not be deemed to be the holder of any Shares subject to the Award and shall not
have any voting rights, dividend rights or other rights of a shareholder unless
and until certificates for such Shares have been issued to him or her or them.
No certificate or certificates for Shares subject to the Award shall be issued
at the time of grant of the Award. A certificate or certificates for Shares
subject to the Award shall be issued in the name of the Participant (or his or
her beneficiary) as soon as practicable after, and only to the extent that, the
Award has vested and if such distribution is otherwise permitted under the terms
of Section 5 herein. Neither dividends nor dividend equivalent rights shall be
granted in connection with the Award, and the Award shall not be adjusted to
reflect the distribution of any dividends on the Common Stock (except as may be
otherwise provided under the Plan). No dividends on the Shares shall be payable
prior to both (i) the vesting of the Award and (ii) the issuance and
distribution of Shares to the Participant.

           12.      Withholding; Tax Matters.

(a)

BB&T shall withhold all required local, state, federal, foreign and other taxes
and any other amount required to be withheld by any governmental authority or
law from any amount payable in cash with respect to the Award. Prior to the
delivery or transfer of any certificate for Shares or any other benefit
conferred under the Plan, BB&T shall require the Participant to pay to BB&T in
cash the amount of any tax or other amount required by any governmental
authority to be withheld and paid over by BB&T to such authority for the account
of such recipient. Notwithstanding the foregoing, the Administrator may
establish procedures to permit a recipient to satisfy such obligation in whole
or in part, and any local, state, federal, foreign or other income tax
obligations relating to the Award, by electing (the “election”) to have BB&T
withhold shares of Common Stock from the Shares to which the recipient is
entitled. The number of shares to be withheld shall have a Fair Market Value as
of the date that the amount of tax to be withheld is determined as nearly equal
as possible to (but not exceeding) the amount of such obligations being
satisfied. Each election must be made in writing to the Administrator in
accordance with election procedures established by the Administrator.


(b)

BB&T has made no warranties or representations to the Participant with respect
to the tax consequences (including but not limited to income tax consequences)
related to the Award or issuance, transfer or disposition of Shares (or any
other benefit) pursuant to the Award, and the Participant is in no manner
relying on BB&T or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences with respect to the Award (including but not limited to the
acquisition or disposition of the Shares subject to the Award) and that the
Participant should consult a tax advisor prior to such acquisition or
disposition. The Participant acknowledges that he has been advised that he
should consult with his own attorney, accountant, and/or tax advisor regarding
the decision to enter into this Agreement and the consequences thereof. The
Participant also acknowledges that BB&T has no responsibility to take or refrain
from taking any actions in order to achieve a certain tax result for the
Participant.


           13.      Administration. The authority to construe and interpret this
Agreement and the Plan, and to administer all aspects of the Plan, shall be
vested in the Administrator, and the Administrator shall have all powers with
respect to this Agreement as are provided in the Plan. Any interpretation of the
Agreement by the Administrator and any decision made by it with respect to the
Agreement is final and binding on the parties hereto.

           14.      Notices. Any and all notices under this Agreement shall be
in writing and sent by hand delivery or by certified or registered mail (return
receipt requested and first-class postage prepaid), in the case of BB&T, to its
Human Systems Division, to the attention of the Human Systems Division Manager,
and in the case of the Participant, to the last known address of the Participant
as reflected in BB&T’s records.

6

--------------------------------------------------------------------------------


           15.      Severability. The provisions of this Agreement are severable
and if any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

           16.      Compliance with Laws; Restrictions on Award and Shares. BB&T
may impose such restrictions on the Award and the Shares or other benefits
underlying the Award as it may deem advisable, including without limitation
restrictions under the federal securities laws, federal tax laws, the
requirements of any stock exchange or similar organization and any blue sky,
state or foreign securities laws applicable to such Award or Shares.
Notwithstanding any other provision in the Plan or the Agreement to the
contrary, BB&T shall not be obligated to issue, deliver or transfer any Shares
of Common Stock, make any other distribution of benefits under the Plan, or take
any other action, unless such delivery, distribution or action is in compliance
with all applicable laws, rules and regulations (including but not limited to
the requirements of the Securities Act). BB&T may cause a restrictive legend or
legends to be placed on any certificate for Shares issued pursuant to the Award
in such form as may be prescribed from time to time by applicable laws and
regulations or as may be advised by legal counsel.

           17.      Successors and Assigns. Subject to the limitations stated
herein and in the Plan, this Agreement shall be binding upon and inure to the
benefit of the Participant and his executors, administrators and permitted
transferees and beneficiaries and BB&T and its successors and assigns.

           18.      Counterparts; Further Instruments. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. The
parties hereto agree to execute such further instruments and to take such
further action as may be reasonably necessary to carry out the purposes and
intent of this Agreement.

           19.      Right of Offset. Notwithstanding any other provision of the
Plan or the Agreement, BB&T may reduce the amount of any benefit or payment
otherwise payable to or on behalf of the Participant by the amount of any
obligation of the Participant to BB&T or an Affiliate that is or becomes due and
payable, and the Participant shall be deemed to have consented to such
reduction.

           20.      Adjustment of Awards upon Occurrence of Certain Unusual or
Nonrecurring Events. The Administrator shall have authority to make adjustments
to the terms and conditions of the Award in recognition of unusual or
nonrecurring events affecting BB&T or any Affiliate, or the financial statements
of BB&T or any Affiliate, or of changes in applicable laws, regulations or
accounting principles, if the Administrator determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or necessary or
appropriate to comply with applicable laws, rules or regulations.

[Signature Page to Follow]




7

--------------------------------------------------------------------------------


          IN WITNESS WHEREOF, this Agreement has been executed in behalf of BB&T
and by the Participant effective as of the day and year first above written.

              BB&T CORPORATION            By:     /S/ John A. Allison           
          John A. Allison               Chairman and CEO                 
          PARTICIPANT                      ________________________(SEAL)    
          Printed Name:___________________   








8

--------------------------------------------------------------------------------
